DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 	
 	The previously issued specification objection is hereby withdrawn in view of the amended title.

	The previously issued drawing objection is hereby withdrawn in view of amended FIG. 13.

	The previously issued claim objection is hereby withdrawn in view of amended claim 14.

 	The previously issued 35 U.S.C. § 112(b) rejections are withdrawn in view of the amended claims.

 	The Applicant’s arguments with respect to claims #1-18 in the reply filed on December 30, 2020 have been carefully considered and are partially persuasive.  Claim 18 is indicated as being allowable.  Applicant’s arguments as to claims 1-17 are moot in view of the new grounds of rejection.

IDS
 	The IDS document(s) filed on January 6, 2021 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.

Specification Objection
 	The substitute specification submitted on December 30, 2020 is objected to because the third redistribution layer cannot correspond to 141a since the insulating layer corresponds to 141a.

Claim Rejections – 35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-14 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	
	As to claim 1, the limitation “wherein the second portion of the lowermost insulating layer has a surface roughness greater than that of the first portion of the lowermost insulating .


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Patent No. 9,570,410 B1), hereafter “Chang”.


 	As to claim 15, Chang teaches:
A semiconductor chip 152 having an active surface (bottom surface, closest to 132) on which a connection pad 153 is disposed and an inactive surface (top surface) opposing the active surface.  Chang teaches the semiconductor chip structure.  See Chang, FIG. 12, FIG. 13.

An encapsulant 154 covering at least a portion of the semiconductor chip.  Chang teaches the encapsulant 154 covering side and bottom portions of the semiconductor chip.

A connection structure 112 disposed on the active surface of the semiconductor chip, and including one or more redistribution layers 112 electrically connected to the connection pad.

A surface treatment layer 140+128 disposed on a lower surface (bottom surface of 112 closest to 132) of a lowermost redistribution layer, among the one or more redistribution layers.  Since Chang teaches a single redistribution layer 112, this single redistribution layer is also the lowermost redistribution layer.

A passivation layer 120 disposed on the connection structure, covering a portion of each of the lowermost redistribution layer and the surface treatment layer, and having an opening exposing a portion of the surface treatment layer.

Wherein the lower surface (bottom surface of 112 closest to 132) of the lowermost redistribution layer 112 has a surface roughness greater than that of an upper surface of the lowermost redistribution layer opposite to the lower surface of the lowermost redistribution layer.  Chang does not teach a surface roughness of an upper surface of the lowermost redistribution layer opposite to the lower surface.  Id. at FIG. 12.

Wherein the surface treatment layer 140+128 has irregularities along the surface roughness of the lower surface of the lowermost redistribution layer.  Chang teaches the surface treatment layer having matching sawtoothed irregularities along the surface roughness.  Id. at FIG. 6.

However, Chang does not teach, inter alia, the surface roughness of the lower surface is greater than 1 m and equal to or less than 3 m.  
 On the other hand, the Examiner notes Applicant has not specified a criticality to the surface roughness range.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In re Gardner v. TEC Systems, Inc., 220 USPQ 777.   
Furthermore, Chang teaches the surface roughness 118 may have other values besides the sub-micron range and can be achieved through altering process conditions.  See Chang, col. 5 ll. 23-26.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to change Chang’s surface roughness to achieve a surface roughness of the lower surface greater than 1 m and equal to or less than 3 m.  

 	As to claim 16, Chang teaches an electrical connection structure 132 disposed on the opening of the passivation layer, and connected to the surface treatment layer, which is exposed by the opening of the passivation layer.

 	As to claim 17, Chang teaches the surface treatment layer 140+128 disposed directly between the electrical connection structure 132 and the lowermost redistribution layer 112.  Id. at FIG. 12, FIG. 13.

Indication of Allowable Subject Matter 
 	The following is a statement of reasons for the indication of allowable subject matter:  Chang fails to teach the claim 18 limitations of the insulating layer and the passivation layer .

	
No Prior Art Applied
 	No prior art has been applied to claims 1-14.  The Examiner was unable to find the limitations in the prior art.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829